Citation Nr: 0215264	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  01-03 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 RO decision which denied an increase in a 50 
percent rating for PTSD.


FINDINGS OF FACT

The veteran's PTSD symptoms produce occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood.  Total 
occupational and social impairment from PTSD is not shown.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to a rating higher 
than 50 percent for his service-connected PTSD.  The file 
shows that through correspondence, the rating decision, the 
statement of the case, and supplemental statement of the 
case, the veteran has been notified of the evidence necessary 
to substantiate his claim for a higher rating for PTSD.  With 
regard to the duty to assist, pertinent medical records have 
been requested and obtained by the RO, and the veteran has 
been provided with a VA examination.  The Board finds that 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and the related companion VA regulation, have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A 1155; 38 C.F.R. Part 4. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Under 38 C.F.R. § 4.130, mental disorders (including PTSD, 
Diagnostic Code 9411) will be rated, in pertinent part, as 
follows: 

A 100 percent rating is assigned when 
there is total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

A 70 percent rating is assigned when 
there is occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
inability to establish and maintain 
effective relationships.

A 50 percent rating is assigned when 
there is occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to  
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

Historical records show the veteran served in the Army during 
World War II.  Effective in 1973, he was found to be 
permanently and totally disabled for pension purposes due to 
non-service-connected heart disease.  Effective in 1985, 
service connection and a 30 percent rating for PTSD were 
established; the PTSD rating was increased to 50 percent 
effective in 1992.  The current claim for an increased rating 
for PTSD was filed in 1999.

Medical records in recent years note service-connected PTSD, 
but also refer to serious non-service-connected ailments such 
as heart disease and dementia.  The Board notes that the 
effects of non-service-connected problems, including mental 
impairment from dementia, may not be considered in support of 
a higher rating for service-connected PTSD.  38 C.F.R. 
§ 4.14.

In a February 2001 letter, G. Vaughan, M.D indicated that the 
veteran's mental condition had deteriorated a great deal in 
the past year.  The doctor noted the veteran's symptoms of 
nightmares while sleeping and daily flashbacks to his combat 
duty.  He also noted that the veteran is not physically or 
mentally able to take of any of his daily needs as a result 
of this condition, and the doctor felt this was due to PTSD.

On his most recent VA examination, performed in April 2001, 
the veteran was noted to appear confused and dysphoric.  His 
predominant mood was one of considerable depression and 
affect was appropriate to content.  Insight and judgment were 
impaired.  He was oriented to person, but gave the year as 
1979 and could not identify the current president.  He did 
not report symptoms of hallucinations or delusional material.  
There was no sign of suicidal or homicidal intent.  The 
examination report concluded with a diagnosis of PTSD, and 
listed a Global Assessment of Functioning (GAF) Score of 49.  
The VA examiner commented that the veteran had hinted at PTSD 
symptoms including nightmares, intrusive thoughts, startle 
reflex and emotional withdrawal.  He also indicated that the 
veteran's overall condition was worsened by his non-service-
connected dementia.  The examiner specifically noted that the 
veteran's dementia is the cause of his memory problems, and 
also is reflected in an overall GAF score of 41.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness. Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A GAF score of 41 to 50 is meant to 
reflect an examiner's assessment of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  However, an examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126(a); VAOPGCPREC 10-95.  The narrative 
description of the level of impairment is far more probative 
than a simple numerical score.  

In the judgment of the Board, the evidence as a whole 
supports a finding that service-connected PTSD symptoms 
produce occupational and social impairment, with deficiencies 
in most areas, such as work, family relations, judgment, 
thinking, or mood; such supports a higher rating of 70 
percent.  A higher rating of 100 percent for PTSD is not 
warranted as the evidence does not reflect that PTSD symptoms 
(excluding the adverse effects of non-service-connected 
conditions including dementia) result in total occupational 
and social impairment. 

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that an increased 70 
percent rating for PTSD is warranted.


ORDER

An increased rating, to 70 percent, for PTSD is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

